POLLEY, P. J.
(dissenting). Prom the fact that the plaintiff refused to permit the physician who examined her after her encounter with the defendant to testify as to whether he found any injuries, it should be conclusively presumed that she suffered no injury to her person. And the fact that she was a bootlegger —a common outlaw — shows that she had no character, and no standing or reputation in the community that could be injured by her arrest. I think the order appealed from ought to be affirmed and the action dismissed at plaintiff’s cost.